DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 7/11/2022, in which claims 1, 4,  8 – 9, 12, and 16 – 17 was amended, and claims 1 – 20 was presented for examination
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 5, 7 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scrivner et al (US 2021/0027282 A1),  in view of Wood et al (US 2020/0159697 A1).
As per claim 1, Scrivner et al (US 2021/0027282 A1) discloses,
An apparatus comprising: a storage configured to store a [permissioned] blockchain (para.[0036]; “Datastore(s) 140 (datastore volume, data volume) provide data storage for the blockchain platform, and contain the chain state of one or more blockchain”). 
and a processor configured to identify newly added blocks which have been added to the permissioned blockchain since a last state snapshot (para.[0059]; “blocks that have been added to the chain state while the second node was generating the second snapshot”). 
generate a snapshot of a state of the identified newly added blocks which have been added to the permissioned blockchain since the last state snapshot (para.[0059]; “snapshot can be generated for the up-to-date second node”). 
generate a unique identifier of the state snapshot that distinguishes the state snapshot from the last state snapshot (para.[0078]; “generating the tag information for the snapshot …….tag information includes information identifying at least one of the following attributes of the node: implementation, network, version and specialization”, where  “version” is “a unique identifier of the state snapshot”) 
store the state snapshot in a data store (para.[0079]; “storing the snapshot in association with the tag information”). 
generate a proof object of the state snapshot which includes the unique identifier and a storage location of the state snapshot (para.[0090]; “generating the tag information for the snapshot” and para.[0090]; “snapshot tag information identifies an implementation, network, specialization, version, and time stamp associated with the snapshot”). 
receive a request with one or more timestamps of one or more state snapshots from a peer node (para.[0094]; “node sends a Describe_Snapshots( ) API request to the datastore (e.g., 140), and the datastore processes the Describe_Snapshots( ) request by returning information identifying all available snapshots” and para.[0095]; “Describe_Snapshots( ) request identifies selection parameters for selecting a snapshot based on tag information”).
and in response to the request, identify a state snapshot stored in the data store which is missing from the peer node based on timestamps of proof objects stored in the smart contract and the one or more timestamps in the request (para.[0095]; “Describe_Snapshots( ) request identifies selection parameters for selecting a snapshot based on tag information”).
and synchronize a state of the permissioned blockchain at the peer node based on the identified missing state snapshot (para.[0116]; “as the node synchs with peer nodes, synched chain state is stored at the data volume”).
	Scrivner discloses storage for storing blockchain  without explicitly explained whether it is a private or public blockchain, also, does not specifically disclose write the proof object to a smart contract installed on a public blockchain.
 	However, Wood et al (US 2020/0159697 A1) in an analogous art discloses,
permission  blockchain (para.[0015]; “permissioned blockchains.").
and write the proof object to a smart contract installed on a public blockchain (para.[0026]; “Blocks contain data including a set of transactions, a reference to the previous block, and possibly a “state hash” which is hash over a snapshot ……  state hash captures the result of each smart contract” and para.[0038]; “state hash is a hash over all of the current values of the variables contained within a smart contract. It represents a “snapshot” of the contract's state at a specific point in time”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate block content of the system of Wood into blockchain synchronization process of Scrivner to securely store snapshot content  and prevent unauthorized access of the snapshot to maintain the integrity of the snapshot while enabling easy access for authorized client.

As per claim 2, the rejection of claim 1 is incorporated and further Scrivner et al (US 2021/0027282 A1) discloses,
wherein the processor is configured to add identifiers of peer nodes that are participants of the permissioned blockchain and identifiers of smart contracts executed by the peer nodes to the state snapshot (para.[0047]; “node tags each snapshot with tag information generated by using configuration of the snapchain-configuration node (e.g., 330) that generated the snapshot”). 
 As per claim 3, the rejection of claim 1 is incorporated and further Scrivner et al (US 2021/0027282 A1) discloses,
wherein the state snapshot comprises a copy of block content from only a subset of blocks from among a larger set of blocks stored on the permissioned blockchain (para.[0093]; “selecting the snapshot includes selecting a most recent snapshot whose tag information matches an implementation, network, and specialization of the configuration of the node being synched, and whose version matches a specified version”).  

As per claim 4, the rejection of claim 1 is incorporated and further Scrivner et al (US 2021/0027282 A1) discloses,
wherein the state snapshot comprises a state of only a subset of blocks from among the newly added blocks that have been added since the last state snapshot of the permissioned blockchain (para.[0020]; ““snapshotting” of a chain state in order to sync new nodes. “Snapshotting” herein means backing up data on a datastore by taking point-in-time “snapshots”, or incremental backup”).  

As per claim 5, the rejection of claim 1 is incorporated and further Wood et al (US 2020/0159697 A1) discloses,
wherein the processor is further configured to encrypt the state snapshot prior to storage of the state snapshot in the data store (para.[0026]; “a “state hash” which is hash over a snapshot”). 
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate block content of the system of Wood into blockchain synchronization process of Scrivner to securely store snapshot content  and prevent unauthorize access of the snapshot for maintain the integrity of the snapshot while enabling easy access for authorize client.

As per claim 7, the rejection of claim 1 is incorporated and further Scrivner et al (US 2021/0027282 A1) discloses,
wherein the unique identifier comprises a timestamp which identifies when the state snapshot was generated (para.[0090]; “snapshot tag information identifies an implementation, network, specialization, version, and time stamp associated with the snapshot”). 
  
As per claim 8, the rejection of claim 1 is incorporated and further Wood et al (US 2020/0159697 A1) discloses,
wherein the processor is configured to generate a verification hash of the state snapshot and write the verification hash of the state snapshot, a hash of the storage location, and the unique identifier, to the smart contract on the public blockchain (para.[0026]; “Blocks contain data including a set of transactions, a reference to the previous block, and possibly a “state hash” which is hash over a snapshot ……  state hash captures the result of each smart contract executing its relevant transaction”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate block content of the system of Wood into blockchain synchronization process of Scrivner to securely store snapshot content  and prevent unauthorize access of the snapshot for maintain the integrity of the snapshot while enabling easy access for authorize client.

Claims 9 – 16 are method claim corresponding to apparatus claims 1 – 8 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 8 respectively above.

As per claim 17, Scrivner et al (US 2021/0027282 A1) discloses,
An apparatus comprising: a storage configured to store a [permissioned] blockchain (para.[0036]; “Datastore(s) 140 (datastore volume, data volume) provide data storage for the blockchain platform, and contain the chain state of one or more blockchain”).
and a processor configured to receive a request with one or more timestamps of one or more state snapshots captured of the permissioned blockchain from a peer node (para.[0094]; “node sends a Describe_Snapshots( ) API request to the datastore (e.g., 140), and the datastore processes the Describe_Snapshots( ) request by returning information identifying all available snapshots” and para.[0095]; “Describe_Snapshots( ) request identifies selection parameters for selecting a snapshot based on tag information”). (para.[0094]; “node sends a Describe_Snapshots( ) API request to the datastore (e.g., 140), and the datastore processes the Describe_Snapshots( ) request by returning information identifying all available snapshots” and para.[0095]; “Describe_Snapshots( ) request identifies selection parameters for selecting a snapshot based on tag information”). 
identify a storage location of state information of the permissioned blockchain from chaincode running on a public blockchain (para.[0059]; “blocks that have been added to the chain state while the second node was generating the second snapshot”). 
identify a state snapshot stored in the storage location which is missing from the peer node based on timestamps of proof objects stored in the smart contract and the one or more timestamps in the request (para.[0095]; “Describe_Snapshots( ) request identifies selection parameters for selecting a snapshot based on tag information”).
retrieve a plurality of snapshots captured of different respective subsets of blocks of the permissioned blockchain including the identified missing state snapshot from the identified storage location (para.[0047]; “generate one or more snapshots of the shapchain configuration node's chain state; and using one of the generated snapshots to synchronize the chain-state of at least one of the long-lived-configuration nodes”). 
and synchronize a state of the permissioned blockchain at the peer node based on the retrieved plurality of snapshots including the identified missing state snapshot (para.[0116]; “as the node synchs with peer nodes, synched chain state is stored at the data volume”).
	Scrivner disclose blockchain but does not explicitly describes it as private or public blockchain. However, Wood et al (US 2020/0159697 A1) in an analogous art discloses,
permission  blockchain (para.[0015]; “permissioned blockchains.").
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate block content of the system of Wood into blockchain synchronization process of Scrivner to securely store snapshot content  and prevent unauthorized access of the snapshot to maintain the integrity of the snapshot while enabling easy access for authorized client.

As per claim 18, the rejection of claim 17 is incorporated and further Scrivner et al (US 2021/0027282 A1) discloses,
wherein each state snapshot comprises a copy of block content from a respective subset of blocks on the permissioned blockchain, identifiers of peer nodes that are participants of the permissioned blockchain, and identifiers of smart contracts executed by the peer nodes (para.[0093]; “selecting the snapshot includes selecting a most recent snapshot whose tag information matches an implementation, network, and specialization of the configuration of the node being synched, and whose version matches a specified version”).  

As per claim 20, the rejection of claim 17 is incorporated and further Wood et al (US 2020/0159697 A1) discloses,
wherein each state snapshot is hashed, and the processor is further configured to verify an integrity of each state snapshot based on a hash verification using a predetermined hash function (para.[0026]; “Blocks contain data including a set of transactions, a reference to the previous block, and possibly a “state hash” which is hash over a snapshot ……  state hash captures the result of each smart contract executing its relevant transaction”).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate block content of the system of Wood into blockchain synchronization process of Scrivner to securely store snapshot content  and prevent unauthorize access of the snapshot for maintain the integrity of the snapshot while enabling easy access for authorize client.

6.	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scrivner et al (US 2021/0027282 A1),  in view of Wood et al (US 2020/0159697 A1), and further in view of Nyaletey et al (BlockIPFS - Blockchain-enabled Interplanetary File System for Forensic and Trusted Data Traceability).
As per claim 6, the rejection of claim 1 is incorporated, Scrivner et al (US 2021/0027282 A1) and Wood et al (US 2020/0159697 A1) does not disclose wherein the processor is configured to store the state snapshot in an InterPlanetary File System (IPFS) that is off-chain from the permissioned blockchain.  
	However, Nyaletey et al (BlockIPFS - Blockchain-enabled Interplanetary File
System for Forensic and Trusted Data Traceability) in an analogous art discloses,
wherein the processor is configured to store the state snapshot in an InterPlanetary File System (IPFS) that is off-chain from the permissioned blockchain (page 24 col.2 paragraph 3 ; “anyone not a user on the blockchain who has access to the hash can still access content on the IPFS network but each of performed operations will be logged into the blockchain”).  
	One of  ordinary skill in the art would have been motivated to  incorporate BlockIPFS  of the system of Nyaletey into blockchain synchronization of the system of Scrivner and off-chain storage of the system Wood to provide access provide a clear route to trace back all activities associated with a given file using blockchain as a service.

As per claim 19, the rejection of claim 17 is incorporated, Scrivner et al (US 2021/0027282 A1) and Wood et al (US 2020/0159697 A1) does not disclose wherein the processor is configured to identify the storage location based on a hashed value of a content address of an InterPlanetary File System (IPFS) included with a retrieved state snapshot.  
	However, Nyaletey et al (BlockIPFS - Blockchain-enabled Interplanetary File
System for Forensic and Trusted Data Traceability) in an analogous art discloses,
wherein the processor is configured to identify the storage location based on a hashed value of a content address of an InterPlanetary File System (IPFS) included with a retrieved state snapshot (page 24 col.2 paragraph 3 ; “anyone not a user on the blockchain who has access to the hash can still access content on the IPFS network but each of performed operations will be logged into the blockchain”).  
	One of  ordinary skill in the art would have been motivated to  incorporate BlockIPFS  of the system of Nyaletey into blockchain synchronization of the system of Scrivner and off-chain storage of the system Wood to provide a clear route to trace back all activities associated with a given file using blockchain as a service.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156


7/28/2022